EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 15, 16 and 23 are rejoined.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record- Krysiak et. al. Synthetic Metals 209 (2015) 150-157, Ejaz et al, Journal of Polymer Science Part A,  53, 6 (2015),  p. 719-728, US 9,109,076, US 2016/0164081, US 20120007028, JP2013191539-fail to teach or suggest the following limitation “ the polymer is grafted directly, without the use of a linker, on the surface of the electrochemically active material particles by one or more covalent bond(s), and wherein the polymer contributes between 0.1 wt% to 10 wt% towards the total weight of the particles” in combination with remaining limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowed Claims
Claims 1, 5-9, 13, 15, 16, 23, 32, 42, 62, 70, 81-85, 87 and 88.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727